Citation Nr: 0027843	
Decision Date: 10/20/00    Archive Date: 10/26/00	

DOCKET NO.  99-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to October 28, 1983, 
for a grant of service connection for residuals of a low back 
injury with fascial defect and compression deformity of L-1.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.  

This matter arises from a February 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, that granted the 
veteran service connection for residuals of a low back injury 
with fascial defect and compression deformity of L-1 
effective October 28, 1983.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (BVA or Board) for appellate consideration. 


FINDINGS OF FACT

1.  The veteran was discharged from military service in 
December 1945.  

2.  The first correspondence from the veteran that referred 
to residuals of a low back injury was received by VA on 
October 28, 1983, more than one year following his separation 
from service.  


CONCLUSION OF LAW

The requirements for an effective date prior to October 28, 
1983, for the grant of service connection for residuals of a 
low back injury with fascial defect and compression deformity 
of L-1 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.151, 3.155, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the effective date of an award of compensation will 
be the date of receipt of claim or the date entitlement 
arose, whichever is later, if the claim is received more than 
one year following the veteran's discharge from military 
service.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (1999).  In this regard, the claim for benefits 
may be formal or informal; any communication received from 
the claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim so long as it identifies the benefit 
sought.  See 38 C.F.R. § 3.155.  It is within this context 
that the veteran's claim must be evaluated.  

The veteran contends that he first claimed service connection 
for a low back disability shortly after his discharge from 
military service.  At a personal hearing conducted at the RO 
in September 1999, the veteran testified that he filed a 
claim for VA benefits in Gary, Indiana, in 1946, and that he 
later submitted a claim to the DAV in Valparaiso during the 
1940's.  He claims that he was never notified regarding the 
disposition of the claim that he submitted with VA shortly 
after service, and that he never followed up regarding its 
determination.  He contends, essentially, that his claim has 
remained open since shortly after his discharge from military 
service.  

The veteran's claims file was established in December 1945.  
At that time, the veteran submitted a declaration of martial 
status, a copy of his honorable discharge from military 
service, and a copy of his marriage license.  However, the 
record is devoid of any other correspondence received from 
the veteran in conjunction with the foregoing documents.  

The veteran submitted VA Form 21-526, Veteran's Application 
for Compensation or Pension, to the VA on October 28, 1983.  
Therein, he referred to the fact that his back and legs hurt 
all the time and that he had crushed vertebrae along with 
arthritis in his back from an injury.  He also indicated that 
he had last worked in November 1997 as a farmer, and was 
applying for pension benefits.  In Block 9A of that form the 
veteran check "None" to the question "Have you previously 
filed a claim for any benefit with the Veterans 
Administration?"

Based upon the foregoing, the RO eventually granted the 
veteran service connection for his low back disability 
effective the date his claim had been received, i.e., October 
28, 1983.  

The question for Board consideration is whether anything of 
record supports the veteran's contention that he submitted a 
claim for service connection for a back disability prior to 
October 28, 1983.  The record indicates otherwise.  As 
previously noted, the veteran did submit certain documents to 
VA in late 1945, but did not specifically refer to a low back 
disability on any of them.  See 38 C.F.R. § 3.155.  The 
record also indicates that the veteran's claims file was 
established in Chicago, Illinois.  Because the documents 
submitted by the veteran at that time did not identify any 
benefit sought, i.e., a low back disability, those documents 
did not constitute an informal claim for service connection 
for such a disability.  Id.

Instead, the record indicates that the earliest that the 
veteran referred to a low back disability was on his 
application for compensation and pension received by VA on 
October 28, 1983.  This is also consistent with what the 
veteran reported on the VA Form 21-526.  As such, October 28, 
1983 is the earliest date from which service connection may 
be granted.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  
Parenthetically, the Board must discount the veteran's 
testimony regarding his submissions to a DAV office in the 
late 1940's.  The DAV is a private organization that 
represents veterans.  Consequently, even if the veteran 
submitted an application to the DAV, because it is not part 
of the VA system, submissions to it do not constitute receipt 
by VA.  

Given the foregoing, the Board finds no reasonable basis upon 
which to predicate a grant of the benefit sought on appeal.  


ORDER

An effective date prior to October 28, 1983, for the grant of 
service connection for residuals of a low back injury with 
fascial defect and compression deformity of the L-1 is 
denied.  



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

